        Case 3:19-cv-07918-WHA Document 48 Filed 03/31/20 Page 1 of 4



 1   CHET A. KRONENBERG (SBN: 222335)
     ckronenberg@stblaw.com
 2   SIMPSON THACHER & BARTLETT LLP
     1999 Avenue of the Stars, 29th Floor
 3   Los Angeles, California 90067
     Telephone:    (310) 407-7500
 4   Facsimile:    (310) 407-7502

 5   WYATT A. HONSE (SBN: 316802)
     wyatt.honse@stblaw.com
 6   SIMPSON THACHER & BARTLETT LLP
     2475 Hanover Street
 7   Palo Alto, California 94304
     Telephone:     (650) 251-5000
 8   Facsimile:     (650) 251-5002

 9   Attorneys for Vivint Solar, Inc., Vivint Solar
     Holdings, Inc., Vivint Solar Developer, LLC,
10   and Vivint Solar Provider, LLC

11

12                                  UNITED STATES DISTRICT COURT

13                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                      SAN FRANCISCO DIVISION

15

16   GERRIE DEKKER, KAREN BARAJAS as executor             Case No. 3:19-cv-07918-WHA
     of the Estate of Thompson Bryson, MARLENE
17   ROGERS, DANIEL THOMPSON, JAE CHONG,                  NOTICE OF APPEAL TO THE
     MARCI HULSEY, CINDY PIINI, PHYLLIS                   UNITED STATES COURT OF
18   RUNYON, GENNIE HILLIARD, and JUAN                    APPEALS FOR THE NINTH
     BAUTISTA, individually and on behalf of all others   CIRCUIT; REPRESENTATION
19   similarly-situated,                                  STATEMENT

20                                  Plaintiffs,           Complaint Filed: December 3, 2019

21                             v.                         Trial Date: February 16, 2021

22   VIVINT SOLAR, INC., VIVINT SOLAR
     HOLDINGS, INC., VIVINT SOLAR
23   DEVELOPER, LLC, and VIVINT SOLAR
     PROVIDER, LLC, DOES 1 through 50, inclusive,
24
                                    Defendants.
25

26

27

28


     NOTICE OF APPEAL; REPRESENTATION STATEMENT                    CASE NO. 3:19-CV-07918-WHA
        Case 3:19-cv-07918-WHA Document 48 Filed 03/31/20 Page 2 of 4



 1                  PLEASE TAKE NOTICE that Defendants Vivint Solar, Inc., Vivint Solar

 2   Holdings, Inc., Vivint Solar Developer, LLC, and Vivint Solar Provider, LLC (collectively,

 3   “Defendants”) hereby appeal to the United States Court of Appeals for the Ninth Circuit from the

 4   Order Re Arbitration and Motion to Dismiss (Dkt. No. 47) entered on March 24, 2020 in the

 5   above-captioned case. This appeal is permitted by 9 U.S.C. § 16(a). Defendants’ Representation

 6   Statement is attached to this Notice of Appeal as required by Circuit Rule 3-2(b).

 7

 8   Dated: March 31, 2020
 9                                                SIMPSON THACHER & BARTLETT LLP
10

11                                                By /s/ Chet A. Kronenberg
                                                     CHET A. KRONENBERG (SBN: 222335)
12                                                   ckronenberg@stblaw.com
                                                     1999 Avenue of the Stars, 29th Floor
13                                                   Los Angeles, California 90067
                                                     Telephone: (310) 407-7500
14                                                   Facsimile: (310) 407-7502
15                                                     WYATT A. HONSE (SBN: 316802)
                                                       wyatt.honse@stblaw.com
16                                                     2475 Hanover Street
                                                       Palo Alto, California 94304
17                                                     Telephone: (650) 251-5000
                                                       Facsimile: (650) 251-5002
18
                                                       Attorneys for Defendants Vivint Solar, Inc.,
19                                                     Vivint Solar Holdings, Inc., Vivint Solar
                                                       Developer, LLC, and Vivint Solar Provider, LLC
20

21

22

23

24

25

26

27

28

                                                      1
     NOTICE OF APPEAL; REPRESENTATION STATEMENT                        CASE NO. 3:19-CV-07918-WHA
        Case 3:19-cv-07918-WHA Document 48 Filed 03/31/20 Page 3 of 4



 1                 NINTH CIRCUIT RULE 3-2 REPRESENTATION STATEMENT
 2                  Pursuant to Ninth Circuit Rule 3-2 and Fed. R. App. P. 12(b), the following list
 3   identifies the parties to the action and the names, addresses and telephone numbers of their
 4   respective counsel:
 5          1.      Plaintiffs Gerrie Dekker, Karen Barajas as executor of the Estate of Thompson
 6   Bryson, Marlene Rogers, Daniel Thompson, Jae Chong, Marci Hulsey, Cindy Piini, Phyllis
 7   Runyon, Gennie Hilliard, and Juan Bautista:
 8          COREY B. BENNETT (SBN: 267816)
            1330 Broadway, Suite 428
 9          Oakland, California 94612
            Telephone: (510) 227-3998
10          Facsimile: (310) 531-1901
11          MATTHEW J. MATERN (SBN: 159798)
            JOSHUA D. BOXER (SBN: 226712)
12          1230 Rosencrans Avenue, Suite 200
            Manhattan Beach, California 90266
13          Telephone: (310) 531-1900
            Facsimile: (310) 531-1901
14          mmatern@maternlawgroup.com
            jboxer@maternlawgroup.com
15
            2.      Defendants Vivint Solar, Inc., Vivint Solar Holdings, Inc., Vivint Solar Developer,
16
     LLC, and Vivint Solar Provider, LLC:
17
            CHET A. KRONENBERG (SBN: 222335)
18          ckronenberg@stblaw.com
            1999 Avenue of the Stars, 29th Floor
19          Los Angeles, California 90067
            Telephone: (310) 407-7500
20          Facsimile: (310) 407-7502
21          WYATT A. HONSE (SBN: 316802)
            wyatt.honse@stblaw.com
22          2475 Hanover Street
            Palo Alto, California 94304
23          Telephone: (650) 251-5000
            Facsimile: (650) 251-5002
24

25

26

27

28
                                             1
     NOTICE OF APPEAL; REPRESENTATION STATEMENT                        CASE NO. 3:19-CV-07918-WHA
       Case 3:19-cv-07918-WHA Document 48 Filed 03/31/20 Page 4 of 4



 1   Dated: March 31, 2020

 2                                        SIMPSON THACHER & BARTLETT LLP

 3

 4                                        By /s/ Chet A. Kronenberg
                                             CHET A. KRONENBERG (SBN: 222335)
 5                                           ckronenberg@stblaw.com
                                             1999 Avenue of the Stars, 29th Floor
 6                                           Los Angeles, California 90067
                                             Telephone: (310) 407-7500
 7                                           Facsimile: (310) 407-7502

 8                                            WYATT A. HONSE (SBN: 316802)
                                              wyatt.honse@stblaw.com
 9                                            2475 Hanover Street
                                              Palo Alto, California 94304
10                                            Telephone: (650) 251-5000
                                              Facsimile: (650) 251-5002
11
                                              Attorneys for Defendants Vivint Solar, Inc.,
12                                            Vivint Solar Holdings, Inc., Vivint Solar
                                              Developer, LLC, and Vivint Solar Provider, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                             2
     NOTICE OF APPEAL; REPRESENTATION STATEMENT              CASE NO. 3:19-CV-07918-WHA
